Affirmed and Memorandum Opinion filed July 8, 2004








Affirmed and Memorandum Opinion filed July 8, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00173-CR
____________
 
JOHN EDWARD STEWART,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the Count Criminal
Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 1195709
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
driving while intoxicated, and was sentenced on February 17, 2004, to 180 days
in the Harris County Jail, and a fine of $950.00.




On April 15, 2004, this court ordered a hearing to determine
why appellant's counsel had not filed a brief in this appeal.  On May 3, 2004, the trial court conducted the
hearing.  The record of the hearing was
filed in this court on May 12, 2004.  At
the hearing on May 3, 2004, appellant was unable to decide whether to continue
his appeal.  The judge continued the
hearing to May 10, 2004, clearly indicating to appellant that if appellant did
not show at the hearing on May 10, 2004, the failure to attend would constitute
appellant=s decision not to continue his
appeal.  Appellant did not show at the
May 10, 2004, hearing.  Accordingly, the
trial court concluded that appellant chose not to appeal his conviction.
On the basis of the trial court=s finding, this court has considered
the appeal without briefs.   See Tex. R. App. P. 38.8(b).
The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed July 8, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.
Do Not Publish C Tex.
R. App. P. 47.2(b).